DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/24/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 9 and 13 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A) as set forth in the Non-Final Rejection filed 03/25/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 1-8, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A) as set forth in the Non-Final Rejection filed 03/25/21 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A).
	Regarding Claims 1-8, 12, and 14-20, Matsuura et al. discloses inventive organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = (forms a) heteroaromatic ring (such as pyridine, imidazole, and benzimidazole) and Z12 = non-aromatic ring which may comprise further substituents that are bonded to each other to form a ring ([0026]-[0028], [0034]).  Matsuura et al. discloses the following embodiment: 

    PNG
    media_image2.png
    186
    242
    media_image2.png
    Greyscale

(page 12); other embodiments are disclosed:

    PNG
    media_image3.png
    152
    244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    261
    media_image4.png
    Greyscale

(page 12).  However, Matsuura et al. does not explicitly disclose any of the compounds as recited by the Applicant, particularly in regards to the nature of A1 of Applicant’s Formula 2.  Nevertheless, it would have been obvious to modify 5-3 as disclosed by Matsuura et al. (see above) such that M = transition metal (Ir), n1 = 2, n2 = 1, L1 = Formula 2 as defined by the Applicant (with a1 = a2 = 1, R1-2 = hydrogen, A1 = nitrogen-containing ring having at least one N atom as a ring-forming atom (pyridine), and A2 = any one of Applicant’s Formulae 4-4, 4-5, and 4-6 (with a21-22 = 1 and R21-22 = hydrogen)), and L2 = Formula 5-1 or 5-2 as defined by the Applicant (with Y51-52 = O and T51 = *-C(CH3)=CH-C(CH3)=*’); X31-34 = CH of Formula 3 as defined by the Applicant; corresponds to 6 or 7 as recited by the Applicant (in Claim 14) (and thus also reads on the photophysical limitations as recited by the Applicant in the claims).  The motivation is provided by the fact that the modification merely involves change in the connection points of the condensed carbocyclic ring group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Matsuura et al.’s disclosure), thus rendering the production predictable with a reasonable expectation of success.


Regarding Claims 9 and 13, Matsuura et al. does not explicitly disclose an organometallic compound as recited by the Applicant, particularly in regards to the nature of the A1 group.  Nevertheless, it would have been obvious to modify 5-1 or 5-4 as disclosed by Matsuura et al. (see above) such that Formula 2 corresponds to Formula 2a as defined by the Applicant (with a11-12 = 1, R11-12 = hydrogen, A11 = imidazole group, and A12 = benzene group); A2 = condensed ring comprising a 5-membered carbocyclic group and a 7-membered carbocyclic group condensed to each other of Applicant’s Formula 2; A2 = one of Applicant’s Formulae 4-1 and 4-2 (with a21-22 = 1 and R21-22 = hydrogen).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyridine) for a functional equivalent (benzimidazole) selected from a highly finite list as taught by Matsuura et al. (for Z11 in its general formula), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments

Furthermore, the Applicant has argued for unexpected results, particularly based on the performance of Compound B v. inventive Compounds 6 and 7 (Table 2).  The Office maintains the position as set forth in the previous Office Action in regards to the unexpected data as presented by the Applicant.  Notice, for instance, that the tested compounds all utilize ligands with (R1)a1 = (R2)a2 = hydrogen of Formula 2 (for L1), the properties of which cannot be reasonably extrapolated to compounds comprising the full scope of R1-2 which can independently comprise other chemically distinct groups.  Furthermore, the Applicant is required to provide some estimation of error for the numbers (Driving voltage and EQE) presented in Table 2 (for Examples 1-7 and Comparative Examples 1-3) to allow for valid and meaningful comparisons to one of ordinary skill in the art.  Other problems exist.  Although not exhaustive, notice, for example, the higher driving voltage and lower quantum efficiency found in Example 6 (using Compound 6) and the lower quantum efficiency found in Example 7 (using Compound 7) v. Comparative Example 2 (using Compound B).  This is contrary to the Applicant’s arguments that Examples 6 and 7 “have low driving voltage or high external quantum efficiency” comparative to the comparative example.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JAY YANG/Primary Examiner, Art Unit 1786